PER CURIAM.
The appellant/former husband raises four issues in this appeal from a final judgment modifying the parties’ consent final judgment of dissolution of marriage and parenting plan. We affirm the final judgment on appeal in all respects, but write to address the former husband’s Issue IV, in which he argues the trial court erred by not conforming its rulings in the final judgment to the evidence and its oral pronouncements specifically with regard to the temporary nature of the long-distance guidelines imposed as well as how the child was to be exchanged between the appel-*373lee/former wife and the stepmother. On these points, we agree. However, the former husband’s argument that the trial court stated it would take his time sharing suggestion (“Option 3”) into consideration and then failed to include any mention of it in the written final judgment is without merit. The trial court’s remark that it would take Option 3 into consideration was not a ruling.
Accordingly, we REVERSE and REMAND with instructions to conform the written final judgment to the trial court’s oral pronouncements.
ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.